Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00128-CR

                                   Joshua SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7686
                      Honorable Lorina I. Rummel, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 24, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice